DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claim(s)
Claims 1-26 have been examined.  
Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-24, 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saint et al.  (US. 2016/0012205A1 hereinafter Saint)

With respect to claim 1, Saint teaches a system for administering a medicine, comprising:  
an injection pen device including a dose setting mechanism to set a dose of a medicine contained in a medicine cartridge that is to be dispensed by the injection pen 205; Abstract: The injection pen device includes a housing including a chamber to encase a cartridge containing medicine, a dose setting and dispensing mechanism to set the mechanism to dispense a particular dose of the medicine from the loaded cartridge), and electronic circuits including a processor, a memory comprising instructions executable by the processor, and a wireless transmitter (‘205; Paras 0005, 0148), the processor of the injection pen device configured to generate dose data associated with a dispensing event of a dose of the medicine dispensed from the injection pen device and time data associated with the dispensing event, and to wirelessly transmit the dose data (‘205; Para 0005; Para 0148); and 
the injection pen device in wireless communication with a mobile communication device that includes a data processing unit including a processor and memory to receive and process the dose data (‘205; Abstract: a system includes an injection pen device in wireless communication with a mobile communication device; Para 0115:), 
wherein the mobile communication device includes a software application program product comprising a non-transitory computer-readable storage medium having instructions, which when executed by the processor of the data processing unit (‘205; Para 0131: the processing unit of the injection pen device or the mobile communication device includes a software application program product comprising a non-transitory computer-readable storage medium stored in the memory of the data processing unit of the mobile communication device and having instructions stored thereon and operable to cause the mobile communication device to perform operations), cause the mobile communication device to determine a recommended dose based on 205; Para 0032: the patient could enter carbohydrates (i.e. contextual data) to be eaten, current blood sugar, and the companion device 5 would already know insulin on board), the health data including one or more analyte values  associated with a health condition, and the contextual data including one or more of physical activity data, location data, or nutrient data (‘205; Para 0094: The exemplary dose calculator user interface can include an interactive region of the display that allows the patient to enter data about their recent analyte levels (e.g., blood glucose levels), carbohydrates intake, calories intake, or other food data intake or activity data) corresponding to a food, wherein the software application program product includes (i) a data aggregator that obtains the health data and the contextual data (‘205; Paras 0032, Para 0094), (ii) a dose calculator that autonomously determines the recommended dose of the medicine (‘205; Paras 0032, 0035: the medicine includes insulin for treatment of diabetes, for example, the dose calculator can be configured for patients with Type 2 diabetes.; Para 0088:), and (iii) a user interface generator to produce a user interface on a display of the mobile communication device that persistently displays, on the produced user interface, the recommended dose (‘205; Para 0094: FIG. 2A shows an example of a user interface display for the exemplary dose calculator. For example, the exemplary dose calculator user interface can include information about the medicine loaded in the pen device 10 (e.g., active insulin) and/or dose information (e.g., including the time of the last dose, amount of the last dose, etc.).  
Claim 16 is rejected as the same reason with claim 1. 

With respect to claim 2, Saint teaches the system of claim 1, wherein dose calculator autonomously determines the recommended dose of the medicine based on the health data and contextual data without user input action of the user on the user interface (‘205; Para 0055).   

With respect to claim 3, Saint teaches the system of claim 1 , wherein the instructions, when executed by the processor of the data processing unit, cause the mobile communication device to: 
receive the one or more analyte values associated with the health condition to which the medicine is associated (‘205; Para 0094: enter data about recent analyte levels); 
receive the health data and the contextual data associated with the user (‘205; Paras 0032, 0035, 0088); determine a medicine metric value associated with an amount of medicine active in the body of the user (‘205; Para 0077, 0094); 
autonomously calculate the recommended dose of the medicine without input from the user based at least on the one or more analyte values, the medicine metric value, and the contextual data including the nutrient data; and continuously display, on the display of the mobile computing device, the recommended dose of the medicine (‘205; Para 0094, 0148)

With respect to claim 4, Saint teaches the system of claim 1, wherein the user interface generator produces the user interface to display information associated with a meal that includes a preset input indicative of a particular sized meal (‘205; Para 0035).  

With respect to claim 5, Saint teaches the system of claim 4, wherein the medicine includes insulin, and the one or more analyte values include one or more glucose values, and wherein the particular sized meal includes one or more of (i) a small meal including a first predetermined amount of carbohydrates, (ii) a medium meal including a second predetermined amount of carbohydrates, (iii) a large meal including a third predetermined amount of carbohydrates, or (iv) a snack or dessert meal including a fourth predetermined amount of carbohydrates (‘205; Paras 0032, 0035).  

With respect to claim 6, Saint teaches the system of claim 5, wherein the medicine includes insulin (‘205; Para 0037), and the one or more analyte values include one or more glucose values (‘205; Para 0055, 0094), and wherein the particular sized meal is determined by the software application based at least in part on a time of day, the location data, a recent meal eaten by the user, or historical meal information including a meal pattern.  

With respect to claim 8, Saint teaches the system of claim 1, wherein the recommended dose of the medicine is displayed as a next-recommended dose of the medicine including a dose amount, a type of medicine, and a time for dispensing the next-recommended dose (‘205; Paras 0030, 0064, 0094).  

With respect to claim 9, Saint teaches the system of claim 1, wherein the instructions, when executed by the processor of the data processing unit, cause the mobile communication device to display the recommended dose of the medicine on a 205; Paras 0094, 0148).  

With respect to claim 10, Saint teaches the system of claim 1, wherein the one or more analyte values include one or more glucose values, and the medicine includes insulin, and wherein the instructions, when executed by the processor of the data processing unit, cause the mobile communication device to autonomously calculate the recommend dose of the insulin without input from the user by determining an insulin metric value associated with the patient user based on insulin on board (IOB) data pertaining to an estimated amount of insulin medicine active in the body of the patient user; autonomously calculating a dose of the insulin medicine based at least on the one or more glucose values and the insulin metric value; and continuously displaying, on the display, the calculated dose of the insulin medicine (‘205; Paras 0094, 0148).  

With respect to claim 11, Saint teaches the system of claim 1, wherein the one or more analyte values include one or more glucose values, and the medicine includes insulin, and wherein the recommended dose is associated with a current correction insulin dose to reach a target glucose level (‘205; Para 0038).  

With respect to claim 12, Saint teaches the system of claim 1, wherein the received one or more analyte values and/or the received health data and contextual data are imported from another software application operable on the mobile communication device (‘205; Paras 0094, 0098).  

With respect to claim 13, Saint teaches the system of claim 1, wherein the health data includes information pertaining to one or more of a previous dose of the medicine or a dose of another medicine taken by the user (‘205; Para 0095).  

With respect to claim 14, Saint teaches the system of claim 1, wherein the contextual data further includes information pertaining to one or more of a measured heart rate of the user, a measured blood pressure of the user, an event attended or to be attended by the user, or a mental state of the user (‘205; Para 0038: exercise; Para 0092: location of the user).  

With respect to claim 15, Saint teaches the system of claim 1, wherein the mobile communication device is implemented on a smartphone, a tablet, or a wearable computing device including a smartwatch or smartglasses (‘205; Paras 0025, 0083, 0088).  

With respect to claim 17v method of claim 16, wherein the medicine includes insulin, and the medicine metric value includes insulin on board (IOB), and wherein the one or more analyte values includes one or more glucose levels. (‘205; Para 0057: other mechanisms can be included to know if the pen device 10 had recently communicated with the companion device 5, e.g., such as the dose calculation being shown in different colors (e.g., red for no recent communication, and green for recent communication), the “Insulin on Board” (IOB) feature being shown in different colors (e.g., red for no recent communication, and green for recent; Para 0094)  

With respect to claim 18, Saint teaches the method of claim 17, wherein the calculated dose is associated with a current correction insulin dose to reach a target glucose level (‘205; Para 0110).  

With respect to claim 19, Saint teaches the method of claim 16, wherein the receiving the information associated with the meal requires no user input action by the patient user to initiate or launch the software application in order to input the information (‘205; Para 0041: if the user uses two types of insulin, in which one type has an action time of 3 hours and the other type has an action time of 5 hours, then the device 10 can detect which drug the user is loading and provide that parameter to the dose calculator algorithm automatically.).  

With respect to claim 20, Saint teaches the method of claim 16, wherein the contextual data further includes information pertaining to one or more of a measured heart rate of the patient user, a measured blood pressure of the patient user, a physical activity including at least one of an activity or exercise by the patient user, a location of the patient user, or a mental state of the patient user (‘205; Para 0038: too much exercise; Para 0092: location of the user).  

With respect to claim 21, Saint teaches the method of claim 16, wherein the information associated with the meal includes a preset input indicative of a particular sized meal (‘205; Para 0035: small/medium/large meal size).  

With respect to claim 22, Saint teaches the method of claim 21, wherein the particular sized meal includes one or more of (i) a small meal including a first 205; Para 0035: In an illustrative example, some Type 2 diabetic patients might replace a specific carbohydrate input (e.g., grams or calories from carbohydrates ingested) with a 3-position switch or buttons associated with “small”, “medium”, and “large” meals.).  

With respect to claim 23, Saint teaches the method of claim 21, wherein the particular sized meal is calculated by the software application based at least in part on a time of day, a recent meal eaten by the patient user, or historical meal information including a meal pattern (‘205; Para 0032).  

With respect to claim 24, Saint teaches the method of claim 16, comprising: autonomously determining an amount of carbohydrates or calories for intake by the patient user; and displaying the determined amount of carbohydrates or calories (‘205; Para 0094).  


With respect to claim 26, Saint teaches the method of claim 16, wherein the method is implemented on a smartphone, a tablet, a medicine injection pen, a medicine injection pump, or a wearable computing device including a smartwatch or smartglasses (‘205; Para 0025).  
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saint et al.  (US. 2016/0012205A1 hereinafter Saint) in view of Despa et al. (US20150126963A1 hereinafter Despa). 

With respect to claim 7, Saint does not teach, according to the system of claim 1, wherein the instructions, when executed by the processor of the data processing unit, cause the mobile communication device to: determine a subtype of the medicine to be dispensed by the injection pen device, wherein different subtypes of the medicine differ in one or both of pharmacokinetics (PK) and pharmacodynamics (PD) of the medicine, wherein the PK-PD profile of the subtype of the medicine is a calculation factor in determination of the recommended dose. However, Mann discloses the aforementioned features (‘963; Para 0046: the mobile device can adjust or modulate injection parameters and monitor injection diagnostics, according to user input, administration site location and condition, and/or the patient's level of comfort, to achieve a suitable injection event and outcome. An example of suitable outcome can be improved pharmacokinetics and pharmacodynamics due to optimization of insertion depth and injection rate. For example, injection parameters can include, but are not limited to, dosage setting, dose speed or rate setting, injection depth, and time of administration, or any injection-related or treatment-related parameter.). 
It would have been obvious to one of ordinary skill in the art before the effective filing of claimed invention to modify the system of Saint to provide the PK-PD profile as taught by Despa in order to provide additional capabilities for determining recommended dosage based on the various characteristics of the medicine
Claim 25 is rejected as the same reason with claim 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HIEP V NGUYEN/Primary Examiner, Art Unit 3686